Citation Nr: 0120323	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant timely filed a claim for accrued 
benefits.  

3.  Basic eligibility for nonservice-connected VA disability 
pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active recognized service from January 27, 
1942 to April 12, 1942 and from October 1, 1944 to November 
14, 1945.   See ARCEN Form 632.  The veteran died in April 
1995 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000, from 
the Manila, Philippines, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death as not well-
grounded, determined that the appellant did not have legal 
entitlement to accrued benefits as a timely claim had not 
been filed and denied entitlement to nonservice-connected 
death pension benefits.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be discussed in the REMAND section 
of this decision.  

The RO wrote to the appellant in October 2000 acknowledging 
the receipt of her appeal and that she wanted the assistance 
of The American Legion (AL) to represent her in the appeal.  
A VA Form 21-22 was sent to the appellant to complete and 
return to the RO to formalize her appointment of the AL as 
her service organization representative.  To date, the form 
has not been received.



FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran died in April 1995.

3.  The appellant filed an informal claim for accrued 
benefits within one year from the date of the veteran's 
death.  She filed a formal claim in November 1999 after the 
RO mailed a formal application form to her in August 1999.  

4.  The veteran's service is not qualifying "active service" 
for purposes of VA pension benefits.


CONCLUSIONS OF LAW

1.  The claim of entitlement to the payment of accrued 
benefits was timely filed.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.152, 3.155(a), 3.1000 (2000).

2.  Basic eligibility for VA nonservice-connected death 
pension benefits is precluded by law.  38 U.S.C.A. §§ 101(2), 
107 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO has met its obligations to the appellant 
under the new legislation.  The appellant was notified by an 
August 1999 letter, the statement of the case and 
supplemental statement of the case of the regulations for the 
filing of an accrued benefits claim and the type of service 
needed for the purpose of establishing entitlement to 
nonservice-connected death pension.  In addition, the 
appellant was afforded a personal hearing in February 2001 
and the hearing officer explained that the claim for death 
pension was denied because the veteran had no qualifying 
service for entitlement to this benefit.  In addition, the 
hearing officer explained that the claim for accrued benefits 
was received more than one year after the veteran's death.  
In regard to the pension claim, the appellant has been 
informed of the evidence of record regarding the veteran's 
military service and the laws and regulations governing basic 
eligibility for pension benefits.  Also, the appellant has 
been afforded the opportunity to submit/identify evidence and 
argument.  Thus, she will not be prejudiced by the Board 
deciding the merits of her claim without remanding the case 
to the RO for consideration under the new legislation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


I.  Accrued benefits

The veteran died in April 1995.  At the time of his death, he 
was not service-connected for any disabilities.  The 
appellant, widow of the veteran, seeks entitlement to accrued 
benefits.

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
"must be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c) (West 1991).

On August 8, 1995, the appellant wrote a letter to the RO 
that was received at the RO on August 15, 1995.  At the top 
of the letter the veteran's claim number is given and the 
veteran's name under which is typed "(Deceased)".  The 
appellant wrote that a July 1995 letter to the veteran had 
been received and a copy was enclosed.  She wrote:  

Knowing that the Claims Folder was returned to 
the regional office of original jurisdiction 
where custody is maintained I deem it proper 
for me for inquiry, that in connection to said 
claim, can I forward my husband death 
certificate, that as a surviving spouse could 
be entitled to the benefits due my husband 
filed claim, any action given in this matter to 
help me by applying his appellate rights in my 
favor, despite his absence, under 38 U.S.C. 
()[§ ] 7266(a) appealing a decision of the BVA 
granting less than the complete benefit, or 
benefits, sought for my relief, being now very 
poor as I am not gainfully earning our daily 
livelihood, leaving to me five children from 
his death since 16 April 1995 of the instance.

The appellant signed the letter indicating she was the 
surviving spouse.  



The appellant has submitted a copy of her marriage 
certificate and we find that she is qualified as an accrued-
benefits claimant under section 5121.  

The regulations for informal claims provide that:  

Any communication or action indicating an 
intent to apply for one or more benefits under 
laws administered by [VA] ... may be considered 
an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the 
claimant for execution.  If received within 1 
year from the date it was sent to the claimant, 
it will be considered filed as of the date of 
receipt of the informal claim.

38 C.F.R. § 3.155(a) (2000).

The surviving spouse of the veteran timely filed an informal 
claim for accrued benefits under 38 U.S.C.A. § 5121 when she 
notified the RO in August 1995 of the veteran's death and of 
her intent to continue the appeal.  See Landicho v. Brown, 7 
Vet. App. 42, 50 (notification by claimant to Court of 
appellant's death constitutes informal claim under 38 C.F.R. 
§ 3.155(a), for accrued benefits under section 5121 (a) and 
(c), because copy of that notification would routinely be 
transmitted to the Secretary by the Court; 38 C.F.R. 
§ 3.155(a) (requiring VA mailing of formal application "upon 
receipt of an informal claim").




Although the appellant filed an informal claim in August 1995 
within the first year after the veteran's death, there is no 
indication that she filed the requisite formal application 
for accrued benefits until November 1999.  See 38 U.S.C.A. 
§ 5101(a)(West 1991)(claim must be filed in form prescribed 
by Secretary in order for benefits to be paid under laws 
administered by VA); 38 C.F.R. § 3.150(a) (to the same 
effect).  There is no indication, however, that the RO sent 
her a formal application until August 1999, in response to a 
May 1999 letter from her son on her behalf.  The RO wrote to 
the appellant in August 1999 with information regarding her 
claim for VA benefits and provided a VA Form 21-534.  After 
receipt of the appellant's August 1995 letter the RO was 
required by 38 C.F.R. § 3.155(a) to send her a formal 
application form for accrued-benefits to facilitate her 
compliance with the formal application requirements.  See 
Servello v. Derwinski, 3 Vet. App. 196, 2000 (1992) one year 
filing period for filing formal claim after informal claim is 
filed "did not begin to run" where VA did not send formal 
application); Quarles v. Derwinski, 3 Vet. App. 129, 137 
(same); see also Hamilton v. Brown, 4 Vet. App. 528, 544-45 
(waiving formal application requirement because of "VA's 
failure to comply with the section 3.155(a) requirement to 
send . . . formal application forms" after informal claim was 
filed).  Accordingly, the Board concludes that the appellant 
timely filed a claim for accrued benefits and the RO has not 
addressed the accrued benefits claim.  Her pending claim for 
accrued benefits will be discussed in the REMAND section of 
this decision.

II. Nonservice-connected death pension benefits

The appellant, widow of the veteran, seeks nonservice-
connected death pension benefits.  In April 2000, the RO 
notified the appellant that her claim for nonservice-
connected death pension was denied because she had no legal 
entitlement to this type of benefit under the laws of the 
United States.  The appellant disagreed with the decision and 
initiated this appeal. 



The service department has certified that the veteran had 
beleaguered status from January 27, 1942 to April 8, 1942.  
He was in missing status from April 9, 1942 to April 12, 
1942; he was in no casualty status from April 13, 1942 to 
September 30, 1944; he was in missing status from October 1, 
1944 to January 8, 1945; his status under MPA was terminated 
on January 8, 1945; and from January 9, 1945 to November 14, 
1945, he had recognized guerilla service.

The United States will pay a pension to a surviving spouse of 
any "veteran."  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (2000).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b). "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1 (2000).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. §§ 3.8, 3.9 (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the 



Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person in 
the Armed Forces except benefits under contracts of the 
National Service Life Insurance entered into before February 
18, 1946, chapter 10 of title 37 and chapters 11, 13 (except 
section 412(a)), and 23 of this title.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8 (2000).  This law has been held not to violate 
the United States Constitution.  Quiban v. Veterans Admin., 
928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80, 81 (1992) 
(embracing the holding of Quiban).  In effect, those persons 
with such service are not entitled to nonservice-connected VA 
pension benefits.

The service department verified that the veteran rendered 
honorable service with the Philippine Commonwealth Army from 
January 27, 1942 to April 12, 1942 and with the recognized 
guerrillas from October 1, 1944 to November 14, 1945.  Such 
service is deemed not to be active military service for the 
purpose of nonservice-connected death pension.  The appellant 
has not submitted evidence sufficient to prove qualifying 
military service for the veteran, or to warrant VA's 
requesting an additional verification from the service 
department.  In light of the service department's findings, 
the Board finds that the veteran did not have qualifying 
service for nonservice-connected pension benefits.  See 
38 U.S.C.A. § 107.  As the service of the appellant's 
deceased spouse did not qualify him for nonservice-connected 
pension during his lifetime, it does not qualify the 
appellant, his widow, for nonservice-connected death pension.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Findings by the 
service department verifying a veteran's service are binding 
on VA for establishing qualifying service, and none of the 
evidence submitted by the appellant is sufficient to warrant 
an additional verification.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992) (U.S. service department findings are binding 
for purposes of establishing service in U.S. Armed Forces, 
Philippine Commonwealth Army, or Philippine guerrillas in 
service of U.S. Armed Forces). 

Thus, the law precludes basic eligibility for nonservice-
connected death pension based on the veteran's service.  In 
the absence of legal merit, the appellant's claim is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law 
and not evidence is dispositive, appeal should have been 
terminated due to absence of legal merit and lack of 
entitlement under law). 



ORDER

The claim that the appellant timely filed a claim for accrued 
benefits is granted.  

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.


REMAND

As noted above, there has been a change in the law during the 
pendency of this appeal.  The VCAA redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  In this case, the claim of service 
connection for the cause of the veteran's death was denied on 
the basis that the claim was not well grounded.

For reasons stated below a remand is required.  In addition, 
the RO should consider whether any additional notification or 
development action is required under the VCAA.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

At the time of the veteran's death in April 1995, he was not 
service-connected for any disabilities.  The appellant seeks 
service connection for the cause of the veteran's death and 
entitlement to accrued benefits.

In light of the foregoing decision, which determined that the 
appellant timely filed a claim for accrued benefits, the 
Board finds there is a pending claim for accrued benefits. 

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of actual and constructive evidence in the file 
at the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the spouse 
of the veteran. 38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).  See generally Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).

In order to establish eligibility for payment of accrued 
benefits, the appellant must show that the veteran had an 
actual pending claim for benefits at the time of his death, 
or that he was otherwise entitled to benefits by virtue of an 
existing rating decision.  Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).  

Although the appellant's claim for accrued benefits is 
separate from the claim for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim for service connection and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F. 3d 
1236, 1242 (Fed. Cir. 1996).

The record reflects that in a November 1962 rating decision 
the RO denied service connection for scar burns of the left 
thigh, a chest condition, and a bayonet wound scar on the 
forehead as not shown by the evidence of record.  The veteran 
was notified of the denial and also that he was not entitled 
to nonservice-connected disability pension because that 
benefit was not extended to Philippine Army and recognized 
guerrilla veterans.  After review of additional evidence, the 
RO confirmed and continued the November 1962 rating decision 
in a January 1963 rating decision.  The veteran appealed the 
denial of service connection for residuals of a bayonet wound 
of the forehead, and the Board denied his claim in March 
1964.    

In May 1986 the veteran filed a claim for service connection 
for asthma.  The RO notified the veteran that in November 
1962 he had been advised that service connection was denied 
for a chest condition and that, as he had not appealed the 
denial, he would need to submit new and material evidence to 
reopen the claim. 

In August 1992 the veteran submitted a claim for compensation 
or pension for "Injuries, sickness, disease, etc.".  He 
stated that in service he had received treatment for a 
gunshot wound and malaria and after service had received 
treatment for injuries for gunshot wound, malaria, pulmonary 
disease and asthma.  On his claims form, the veteran reported 
that he had been a prisoner of war.  The RO determined that 
this was a claim for benefits as a former prisoner of war 
(POW) and concluded that he did not meet the requirements to 
be considered a former POW.  


The veteran disagreed and initiated an appeal.  In the 
statement of the case issued in February 1993, it was stated 
that the veteran's claim for service connection was 
previously denied as the evidence did not establish 
incurrence or aggravation of his claimed conditions during 
service.

The veteran submitted private medical evidence with his 
substantive appeal received at the RO in March 1993.  C. U. 
Ponce, M.D., wrote in March 1993 that the veteran had been 
diagnosed with pulmonary tuberculosis and pulmonary 
emphysema.  A March 1993 X-ray report also showing an 
impression of pulmonary tuberculosis and pulmonary emphysema 
was submitted.  

The Board issued a decision in January 1995 denying 
entitlement to former prisoner-of-war status for Department 
of Veterans Affairs purposes.  In its decision the Board 
noted that the veteran had raised the matters of entitlement 
to compensation for pulmonary tuberculosis and pulmonary 
emphysema and referred them to the RO for appropriate 
disposition.  Therefore, the evidence shows that at the time 
of his death, the veteran had a claim pending for service 
connection for residuals of gunshot wound, malaria, pulmonary 
tuberculosis, pulmonary emphysema and asthma.

According to his death certificate, the antecedent cause of 
the veteran's death was pulmonary emphysema.  Thus, if the 
claim for accrued benefits were meritorious, it could affect 
the claim for service connection for the cause of the 
veteran's death.  Accordingly, the claim for service 
connection for the cause of the veteran's death is also being 
remanded.   

The Board notes that in the formal claim received in November 
1999, the appellant notified that she was separated from the 
veteran due to his death caused by his "gun shot wound, and 
affected ailments, causing his weak lungs resulting to PTB, 
etc."  A copy of the death certificate shows that the 
immediate cause of death was hypoxic encephalopathy with an 
antecedent cause of "COPD (pulmonary emphysema)".  
Reportedly the veteran died in a hospital.  With her claim, 
the appellant submitted a duplicate copy of a March 1993 
radiological report from Dr. Ponce previously submitted by 
the veteran and a July 1981 radiology report of a chest with 
findings of suspicious haziness of the left apex with an 
impression of consider PTB, minimal, left.  The referring 
physician was Dr. T. Navarro. 

Accordingly, this claim is REMANDED for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should adjudicate the accrued 
benefits claim based on the veteran's 
claim for service connection for 
residuals of a gunshot wound, malaria, 
pulmonary tuberculosis, pulmonary 
emphysema and asthma pending at the time 
of his death.  The appellant should be 
advised of the need to appeal this matter 
if she disagrees with the decision. 




3.  The appellant has the right to submit 
additional evidence and argument on the 
matter of service connection for the 
cause of the veteran's death.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She is advised that medical 
evidence showing that the veteran had 
pulmonary disease, particularly pulmonary 
emphysema, over the period since his 
separation from service would be helpful 
to her claim.  If she identifies any such 
evidence, the RO should help her to 
obtain it.   

4.  After obtaining any necessary 
authorization, the RO should obtain the 
medical records for the veteran's final 
hospitalization at Nueva Vizcaya, 
Provincial Hospital, Bayombong N.V., 
Philippines and associate them with the 
claims file.  

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) that 
addresses all issues for which a timely 
notice of disagreement has been filed.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response. 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals


 


